IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 20, 2008
                                     No. 07-10301
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JANICE REEDY

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:00-CR-54-2


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Janice Reedy appeals the sentence imposed following her resentencing for
conspiracy to transport visual depictions involving the use of a minor engaging
in sexually explicit conduct in interstate commerce and engaging in certain
activities relating to material involving the sexual exploitation of minors and
aiding and abetting. Reedy argues that the district court erred under United
States v. Booker, 543 U.S. 220 (2005), by sentencing her based on facts that were
not found by the jury and pursuant to a mandatory guidelines scheme.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-10301

      Because Reedy raises this argument for the first time on appeal, we review
only for plain error. See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732
(5th Cir. 2005).    Although the mandatory application of the Sentencing
Guidelines constitutes error that is now clear in light of Booker, Reedy has not
shown that this error affected her substantial rights. See id.; United States v.
Pennell, 409 F.3d 240, 245 (5th Cir. 2005). The fact that Reedy was sentenced
at the lowest end of the Guidelines does not indicate that her sentence likely
would have been different under advisory Guidelines. See United States v.
Duarte-Juarez, 441 F.3d 336, 339 (5th Cir.), cert. denied, 127 S. Ct. 161 (2006).
      AFFIRMED.




                                       2